DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/29/2021. 
In the instant Amendment, claims 2-4, 7, 11-19, 21 and 23 have been cancelled. Claims 1 and 20 have been amended.
Claims 1, 5, 6, 8-10, 20, 22 and 24-29 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant's arguments with respect to independent claims 1, 20 and 25 filed on 01/29/2021, have been considered but are not persuasive. The combination of Lawrence and Fan and Talbot and Nagasaki discloses all the limitations as cited in amended independent claims 1 and 20. The combination of Lawrence and Fan and Nagasaki discloses all the limitations as cited in amended independent claim 25. See the following rejection.

Regarding claims 1, 20 and 25, Applicant argues that the prior arts of record do not disclose imaging tool being electrically isolated from a test and measurement circuit, a transformer disposed between the power supply and a test and measurement circuit, and an isolating communication channel configured to provide communication between the test and In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure.  In re Bozek, 163 USPQ 545 (CCPA 1969).  
In this case, Talbot discloses a transformer disposed between the power supply and a test and measurement circuit; whereby the test and measurement circuit is electrically isolated from power supply via the transformer as in Talbot [0134] which discloses the power needed to operate a sensor may be generated at a device such as user interface, i.e. power supply, carried over wires, passed through a transformer and supplied to the sensor. The interface can be a handheld device as in [0071]. Talbot [0107] discloses user interface is coupled to sensor electronics which is coupled to a sensor. The user interface or monitor supplies power to sensor electronics using a transformer for isolation between user interface and sensor electronics as in [0010]. The sensor electronics includes circuitry as in [0101]. Hence, Talbot discloses using transformer between sensor electronics, i.e. a measurement circuit, and power supply. Lawrence and Fan and Talbot are analogous art because they are from the same field of endeavor of 
Furthermore, Nagasaki discloses imaging tool electrically isolated from a test and measurement circuit; the test and measurement circuit is electrically isolated from the imaging too, and a power supply to provide electrical power to the imaging tool  as in Nagasaki Fig. 1, [0008], [0011] which disclose a camera device having an isolation transformer 66, i.e. isolated communication channel, between imaging device 14 such as a CCD or MOS and a processing circuit 32 for isolation between the imaging tool and the circuit. The camera and power supply can be electrically isolated with low-cost isolation transformer to keep the breakdown voltage and leakage current of the camera unit within safe range when the camera comes into contact with a body for use as in [0005], [0007], [0010], [0003]. Lawrence and Fan and Talbot and Nagasaki are analogous art because they are from the same field of endeavor of electrical measuring device having isolation circuit for safety. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan and Talbot, and further incorporate having imaging tool electrically isolated from the test and measurement circuit; the test and measurement circuit is electrically isolated from the imaging tool via the isolated communication channel, as taught by Nagasaki, to keep the breakdown voltage and leakage current of the camera unit within safe 
Applicant argued that Nagasaki and Talbot teach isolation to protect a patient when using a sensor device and not for isolating a user from potential high voltage component as cited in claims 1, 20 and 25. However, the fact that Applicant uses the isolated test and measurement circuit and imaging tool for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference.  In re Lintner, 173 USPQ 560. In this case, Nagasaki and Talbot teach isolating circuit and imaging tool for isolation a sensor device from a patient for safety, wherein a patient is a person who can be in contact with the sensor device. Therefore, Nagasaki and Talbot are reasonably pertinent to the particular problem with which the inventor was involved, which is for isolation between the sensor device and a user who can come in contact with the sensor device.

In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). In this case, Lawrence already discloses a test and measurement tool comprising a test and measurement circuit and imaging tool. Fan Page 1, lines 10 and 27-35 discloses a portable voltage and current detection device which can be used for high voltage measurement having an isolating communication channel configured to provide communication 

In response to the Applicant’s piecemeal analysis of the references that Nagasaki teaching of the processing circuit is not the test and measurement circuit, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In this case, Lawrence already discloses a test and measurement tool comprising a test and measurement circuit and imaging tool as in Lawrence Fig. 4, Page 7, lines 263-281 which discloses the handheld digital multimeter (DMM) device having a housing 411 and lead contact 442 to connect the DMM to a test lead 402 and optical sensor 420. Fan discloses a portable voltage and current detection device which can be used for high voltage measurement having measurement tool being capable of performing high voltage measurement and an isolating communication channel configured to provide communication between the test and measurement circuit and processor while maintaining electrical isolation therebetween as in Page 1, lines 10 and 27-35, Fig. 1, Page 2, lines 40-79, Page 4, lines 147-154. Nagasaki discloses imaging tool electrically isolated from a test and measurement circuit; the test and measurement circuit is electrically isolated from the imaging too, and a power supply to provide electrical power to the imaging tool  as in Nagasaki Fig. 1, [0008], [0011] which disclose a camera device having an isolation transformer 66, i.e. isolated communication channel, between imaging device 14 such as a CCD or MOS and a processing circuit 32 for isolation between the imaging tool and the circuit. The camera and power supply can be electrically isolated with low-cost isolation transformer to keep the breakdown voltage and leakage current of the camera unit within safe range when the camera comes into contact with a body for use as in [0005], [0007], [0010], [0003]. Lawrence and Fan and Talbot and Nagasaki are analogous art because they are from the same field of endeavor of electrical measuring device having isolation circuit for safety. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having test and measuring circuit, as disclosed by Lawrence and Fan, and further incorporate having imaging tool electrically isolated from a measurement circuit to keep the breakdown voltage and leakage current of the camera unit within safe range when the camera comes into 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the transformer” in line 17 of the claim. 
There is insufficient antecedent basis for these limitations in those claims. The claim languages “the transformer” appears for the first time, however, read as though it has already been defined.
Claims 26-29 are rejected because they depend on rejected claim 25 as set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-10, 20, 22 and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lawrence et al. (CN 104048687) hereinafter Lawrence, in view of Fan et al. (CN 203422465 - see document attached) hereinafter Fan, in view of Talbot et al. (U.S 2006/0025663) hereinafter Talbot, further in view of Nagasaki et al. (JP H0514781A - see document attached) hereinafter Nagasaki.
Regarding claim 1, Lawrence discloses a combination tool (Lawrence Fig. 4, Page 7, lines 263-281: a mobile measurement system 400) comprising 
a test and measurement tool comprising a test and measurement circuit, the test and measurement tool configured to generate measurement data representative of at least one parameter of an object under test, the test and measurement tool being detachably connectable to the object under test (Lawrence Page 3, lines 108-121, Fig. 1: a handheld device which is a digital multimeter (DMM) having a measurement device 104; Page 5 lines 175-180: the measurement device 104 can include processor and process data to different forms and transfer processed data to handheld device. The measurement device 104 can be connected and contained in the housing containing the handheld device 102; Fig. 4, Page 7, lines 263-281: the handheld digital multimeter (DMM) device having a housing 411 and lead contact 442 to connect the DMM to a test lead 402. The test lead 402 is coupled to a part of an external system 414 at measurement interface 434 to obtain measurement data regarding the system 414, hence, the measurement tool being detachably connectable to the object under test. The DMM device can measure V and AC units, hence voltage, of the system under test 414 as also in Figs. 4-7); 
an imaging tool fixedly attached to and embedded in the test and measurement tool such that the test and measurement tool and the imaging tool are integrated into a single combination tool, the imaging tool being configured to generate image data representative of a target scene (Lawrence Fig. 4, Page 7, lines 263-281: an optical sensor 420 is connected and included in the housing 411 of the DMM device to protect the optical sensor from damage, hence, integrally embedded in the test and measurement tool. A preview image obtained from optical data sensed by the optical sensor is displayed on a display 416 of the DMM device as in Fig. 7; Page 5, lines 181-189: the optical sensor may include video camera); 
a processor in communication with the test and measurement tool and the imaging tool and configured to receive and process measurement data and image data for display (Lawrence Fig. 1, Page 3, lines 120: the handheld device includes a processor 120 which can include an image processor for processing optical data; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display. The measurement data is received by the handheld device as in lines 223; Page 4, lines 129-145: the handheld device include a communication system 130 to communicate with measurement device 104; Page 5, lines 181-189: the optical sensor is communicatively coupled to the processor 120); 
a display in communication with the processor and capable of presenting a display based on the processed measurement data and image data (Lawrence Page 4, lines 133-156, Fig. 1: the I/O interface 170 of the handheld device includes a display to display the images; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display; Page 7, lines 272-289, Page 8, lines 304-310: the measurement data and captured images are shown on the display 416 as in Figs. 4 and 7).
Lawrence does not explicitly disclose the measurement tool being capable of performing high voltage measurement, a power supply configured to provide electrical power to the test and measurement circuit, the imaging tool, and the processor;
an isolating communication channel configured to provide communication between the test and measurement circuit and the processor while maintaining electrical isolation therebetween; whereby
the test and measurement circuit is electrically isolated from the power supply, the processor, and the imaging tool. 
However, the handheld measurement device in Lawrence should have a power supply to function.  
Furthermore, Fan discloses measurement tool being capable of performing high voltage measurement, an isolated power supply configured to provide electrical power to the test and measurement circuit and other components in the tool (Fan Page 1, lines 10 and 27-35: a portable voltage and current detection device which can be used for high voltage measurement; Fig. 1, page 2, lines 40-57: a portable voltage and current detection device includes an isolated power supply 8 which is used to provide working power for the current measurement circuit 2, the voltage measurement circuit 3 and the data acquisition circuit 4 of the portable device);
(Fan Fig. 1, Page 2, lines 68-79: The portable detection device also includes a photoelectric isolation circuit 5, i.e. isolation communication channel. The current signal output terminal of the data acquisition circuit 4 is connected to the current output terminal 9 and the voltage output terminal 10 through the photoelectric isolation circuit 5; Page 4, lines 147-154: the photoelectric isolation circuit 5 performs electrical-to-light and light-to-electricity operations on the collected data to achieve power isolation of electrical signals, and can be connected between data acquisition circuit 4 and a data processing device, i.e. processor, to isolate the transmitted signal, effectively separating the weak current signal of the data processing device from the data acquisition circuit 4. High-power equipment is isolated to prevent the work of high-power components from affecting the transmission of weak current signals and ensure the safe operation of external data processing equipment). 
Lawrence and Fan are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence, and further incorporate having the measurement tool being capable of performing high voltage measurement, an isolated power supply configured to provide electrical power to the test and measurement circuit and other components in the tool, and an isolating communication channel configured to provide communication between the test and measurement circuit and the processor while maintaining electrical isolation therebetween, whereby the test and measurement Fan, to isolate high-power equipment to prevent the work of high-power components from affecting the transmission of weak current signals and ensure the safe operation of other processing equipment (Fan Page 4, lines 147-154).

Lawrence and Fan do not explicitly disclose a transformer disposed between the power supply and the test and measurement circuit;
whereby the test and measurement circuit is electrically isolated from the power supply.
However, Talbot discloses a transformer disposed between the power supply and a test and measurement circuit; whereby the test and measurement circuit is electrically isolated from power supply (Talbot [0134]: the power needed to operate a sensor may be generated at a device such as user interface, i.e. power supply, carried over wires, passed through a transformer and supplied to the sensor; [0071]: the interface can be a handheld device; [0107]: user interface is coupled to sensor electronics which is coupled to a sensor; [0010]: a user interface or monitor supplies power to sensor electronics using a transformer for isolation between user interface and sensor electronics; [0101]: the sensor electronics includes circuitry. Hence, using transformer between sensor electronics, i.e. a measurement circuit, and power supply).
Lawrence and Fan and Talbot are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan, and further incorporate having transformer disposed between the power supply and a test and Talbot, to provide isolation between the sensor device and power supply when the sensor device is being used by user for safety (Talbot [0010], [0134]).

Lawrence and Fan and Talbot do not explicitly disclose imaging tool electrically isolated from the test and measurement circuit; the test and measurement circuit is electrically isolated from the imaging tool. 
However, Nagasaki discloses imaging tool being electrically isolated from a test and measurement circuit; the test and measurement circuit is electrically isolated from the imaging tool, and a power supply to provide electrical power to the imaging tool (Nagasaki Fig. 1, [0008], [0011]: a camera device having an isolation transformer 66, i.e. isolated communication channel, between imaging device 14 such as a CCD or MOS and a processing circuit 32 for isolation between the imaging tool and the circuit; [0007], [0010], [0003]: the camera and power supply can be electrically isolated with low-cost isolation transformer).
Lawrence and Fan and Talbot and Nagasaki are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan and Talbot, and further incorporate having imaging tool electrically isolated from the test and measurement circuit; the test and measurement circuit is electrically isolated from the imaging tool, as taught by Nagasaki, to keep the breakdown voltage and leakage current of the camera (Nagasaki [0005], [0003], [0010]-[0011]).

Regarding claim 5, Lawrence and Fan and Talbot and Nagasaki disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lawrence does not explicitly disclose wherein the isolating communication channel comprises an optical isolator.
However, Fan discloses wherein the isolating communication channel comprises an optical isolator (Fan Fig. 1, Page 2, lines 68-79: The portable detection device also includes a photoelectric isolation circuit 5, i.e. isolation communication channel. The current signal output terminal of the data acquisition circuit 4 is connected to the current output terminal 9 and the voltage output terminal 10 through the photoelectric isolation circuit 5; Page 4, lines 147-154: the photoelectric isolation circuit 5 performs electrical-to-light and light-to-electricity operations on the collected data to achieve power isolation of electrical signals, hence optical isolator, and can be connected between data acquisition circuit 4 and a data processing device, i.e. processor, to isolate the transmitted signal, effectively separating the weak current signal of the data processing device from the data acquisition circuit 4.). 
Lawrence and Fan and Talbot and Nagasaki are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan and Talbot and Nagasaki, and further incorporate having the isolating communication channel comprises an optical isolator, as taught by Fan, to isolate high-power equipment to prevent the (Fan Page 4, lines 147-154).

Regarding claim 8, Lawrence and Fan and Talbot and Nagasaki disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein the display is in wireless communication with the processor, the test and measurement tool, and/or the imaging tool (Lawrence Page 5 lines 175-180: the measurement device 104 can include processor and process data to different forms and transfer processed data to handheld device; Fig. 1, Page 4, lines 129-132: communication system 130 of the handheld device can communicate with measurement device 104 via wire or wireless; Page 4, lines 133-156, Fig. 1: the I/O interface 170 of the handheld device includes a display to display the images; Page 6, lines 208-217: an external device 195 capable of receiving data transmitted from handheld device 102 through network 188 which can utilize wired or wireless networking technology. The external device 195 allows measured data to be viewed and processed remotely, hence must have a display).


Regarding claim 9, Lawrence and Fan and Talbot and Nagasaki disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein the imaging tool comprises an infrared camera module configured to generate infrared image data representative of the target scene (Lawrence Page 5, lines 181-189: the optical sensor can include any type of optical sensing device capable of receiving optical data. The optical sensor can provide optical data in human-visible frequency spectrum or in a wider frequency spectrum; Page 3, lines 111-113, Page 7, lines 282 and 285: the handheld device can be IR thermometer which projects beam onto a system and detects reflection beam for measuring; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display). 


Regarding claim 10, Lawrence and Fan and Talbot and Nagasaki disclose all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein the imaging tool further comprises a visible light camera module configured to generate visible light image data representative of the target scene  (Lawrence Page 5, lines 181-189: the optical sensor can include any type of optical sensing device capable of receiving optical data which includes a video camera. The optical sensor can provide optical data in human-visible frequency spectrum or in a wider frequency spectrum; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display). 

Regarding claim 20, Lawrence discloses a combination tool (Lawrence Fig. 4, Page 7, lines 263-281: a mobile measurement system 400) comprising: 
A portable combination comprising: a test and measurement tool comprising a test and measurement circuit internal to the test and measurement tool, the test and measurement circuit comprising one or more inputs configured to interface with a device under test (Lawrence Page 3, lines 108-121, Fig. 1: a handheld device which is a digital multimeter (DMM) having a measurement device 104; Page 5 lines 175-180: the measurement device 104 can include processor and process data to different forms and transfer processed data to handheld device. The measurement device 104 can be connected and contained in the housing containing the handheld device 102; Fig. 4, Page 7, lines 263-281: the handheld digital multimeter (DMM) device having a housing 411 and lead contact 442 to connect the DMM to a test lead 402. The test lead 402 is coupled to a part of an external system 414 at measurement interface 434 to obtain measurement data regarding the system 414, hence the DMM devices comprises inputs to interface with a device under test 414. The DMM device can measure V and AC units, hence voltage, of the system under test 414 as also in Figs. 4-7); 
an imaging tool integrally embedded in the test and measurement tool, the imaging tool comprising at least one camera module configured to generate image data representative of a target scene (Lawrence Fig. 4, Page 7, lines 263-281: an optical sensor 420 is included in the housing 411 of the DMM device, hence, integrally embedded in the test and measurement tool. A preview image obtained from optical data sensed by the optical sensor is displayed on a display 416 of the DMM device as in Fig. 7; Page 5, lines 181-189: the optical sensor may include video camera); and 
a processor in communication with the test and measurement circuit and the imaging tool (Lawrence Fig. 1, Page 3, lines 120: the handheld device includes a processor 120 which can include an image processor for processing optical data; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display. The measurement data is received by the handheld device as in lines 223; Page 4, lines 129-145: the handheld device include a communication system 130 to communicate with measurement device 104. Page 5, lines 181-189: the optical sensor is communicatively coupled to the processor 120); and 
a display in communication with the processor, the display being configured to present a display based on measurement data and/or image data received by the processor (Lawrence Page 4, lines 133-156, Fig. 1: the I/O interface 170 of the handheld device includes a display to display the images; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display; Page 7, lines 272-289, Page 8, lines 304-310: the measurement data and captured images are shown on the display 416 as in Figs. 4 and 7);
the test and measurement circuit, the imaging tool, and the display are supported by a single portable housing (Lawrence Page 5 lines 175-180: the measurement device 104 can include processor and process data to different forms and transfer processed data to handheld device. The measurement device 104 can be connected and contained in the housing containing the handheld device 102; Fig. 1, Page 3, lines 120: the handheld device includes a processor 120 which can include an image processor for processing optical data; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display. The measurement data is received by the handheld device as in lines 223; Fig. 4, Page 7, lines 263-281: an optical sensor 420 is included in the housing 411 of the DMM device; Page 4, lines 133-156, Fig. 1: the I/O interface 170 of the handheld device includes a display to display the images. Hence, the measurement circuit, the imaging tool and the display are supported by a single portable housing as also in Fig. 4).

Lawrence does not explicitly disclose the measurement tool being capable of performing high voltage measurement, a power supply configured to provide electrical power to the test and measurement circuit, the imaging tool, and the processor;
the test and measurement circuit is electrically isolated from the power supply, the processor, and the imaging tool.
However, the handheld measurement device in Lawrence should have a power supply to function.  
Furthermore, Fan discloses the measurement tool being capable of performing high voltage measurement, wherein the tool comprises an isolated power supply configured to provide electrical power to the test and measurement circuit and other components in the tool (Fan Page 1, lines 10 and 27-35: a portable voltage and current detection device which can be used for high voltage measurement; Fig. 1, page 2, lines 40-57: a portable voltage and current detection device includes an isolated power supply 8 which is used to provide working power for the current measurement circuit 2, the voltage measurement circuit 3 and the data acquisition circuit 4 of the portable device);
the test and measurement circuit is electrically isolated from the processor (Fan Fig. 1, Page 2, lines 68-79: The portable detection device also includes a photoelectric isolation circuit 5, i.e. isolation communication channel. The current signal output terminal of the data acquisition circuit 4 is connected to the current output terminal 9 and the voltage output terminal 10 through the photoelectric isolation circuit 5; Page 4, lines 147-154: the photoelectric isolation circuit 5 performs electrical-to-light and light-to-electricity operations on the collected data to achieve power isolation of electrical signals, and can be connected between data acquisition circuit 4 and a data processing device, i.e. processor, to isolate the transmitted signal, effectively separating the weak current signal of the data processing device from the data acquisition circuit 4. High-power equipment is isolated to prevent the work of high-power components from affecting the transmission of weak current signals and ensure the safe operation of external data processing equipment). 
Lawrence and Fan are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence, and further incorporate having the measurement tool being capable of performing high voltage measurement, an isolated power supply configured to provide electrical power to the test and measurement circuit and other components in the tool, and the test and measurement circuit is electrically isolated from the power supply, the processor, and the imaging tool, as taught by Fan, to isolate high-power equipment to prevent the work of high-power components from affecting the transmission of weak current signals and ensure the safe operation of other processing equipment (Fan Page 4, lines 147-154).

Lawrence and Fan do not explicitly disclose a display electrically isolated from the test and measurement circuit.
However, Talbot discloses and a display electrically isolated from the test and measurement circuit, and the test and measurement circuit is electrically isolated from power supply (Talbot [0134]: the power needed to operate a sensor may be generated at a device such as user interface, i.e. power supply, carried over wires, passed through a transformer and supplied to the sensor; [0071]: the interface can be a handheld device; [0107]: user interface is coupled to sensor electronics which is coupled to a sensor; [0010]: a user interface or monitor supplies power to sensor electronics using a transformer for isolation between user interface and sensor electronics; [0101]: the sensor electronics includes circuitry. Hence, using transformer between sensor electronics, i.e. a measurement circuit, and power supply; [0071]: the interface can include a display, hence the display of the interface is also electrically isolated with the sensor circuit via the transformer).
Lawrence and Fan and Talbot are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan, and further incorporate having the display electrically isolated from the test and measurement circuit, and the test and measurement circuit is electrically isolated from power supply via the transformer, as taught by Talbot, to provide isolation between the sensor device and other components when the sensor device is being used by user for safety (Talbot [0010], [0134]).

Lawrence and Fan and Talbot do not explicitly disclose imaging tool electrically isolated from the test and measurement circuit; the test and measurement circuit is electrically isolated from the power supply the imaging tool.
However, Nagasaki discloses imaging tool electrically isolated from the test and measurement circuit; the test and measurement circuit is electrically isolated from the imaging tool (Nagasaki Fig. 1, [0008]: a camera device having an isolation transformer 66, i.e. isolated communication channel, between imaging device 14 such as a CCD or MOS and a processing circuit 32 for isolation between the imaging tool and the circuit; [0007], [0010], [0003]: the camera and power supply can be electrically isolated with low-cost isolation transformer).
Lawrence and Fan and Talbot and Nagasaki are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan and Talbot, and further incorporate having imaging tool electrically isolated from the test and measurement circuit, the test and measurement circuit is electrically isolated from the imaging tool, as taught by Nagasaki, to keep the breakdown voltage and leakage current of the camera unit within safe range when the camera comes into contact with a body for use (Nagasaki [0005], [0003], [0010]).


Regarding claim 22, Lawrence and Fan and Talbot and Nagasaki discloses all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein at least a portion of the imaging tool protrudes from the test and measurement tool (Lawrence Fig. 4, Page 7, lines 263-281: the optical sensor 420 can be kept within the housing or can be expandable when desired, hence, at least a portion of the imaging tool can protrudes from the measurement device). 


Regarding claim 24, Lawrence and Fan and Talbot and Nagasaki discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein at least a portion of the imaging tool protrudes from the test and measurement tool (Lawrence Fig. 4, Page 7, lines 263-281: the optical sensor 420 can be kept within the housing or can be expandable when desired, hence, at least a portion of the imaging tool can protrudes from the measurement device). 

Claims 25-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lawrence et al. (CN 104048687) hereinafter Lawrence, in view of Fan et al. (CN 203422465 - see document attached) hereinafter Fan, further in view of Nagasaki et al. (JP H0514781A - see document attached) hereinafter Nagasaki.
Regarding claim 25, Lawrence discloses a handheld combination tool (Lawrence Fig. 4, Page 7, lines 263-281: a mobile measurement system 400) comprising: 
a test and measurement tool comprising a test and measurement circuit internal to the test and measurement tool, the test and measurement circuit comprising one or more inputs configured to interface with a device under test  (Lawrence Page 3, lines 108-121, Fig. 1: a handheld device which is a digital multimeter (DMM) having a measurement device 104; Page 5 lines 175-180: the measurement device 104 can include processor and process data to different forms and transfer processed data to handheld device. The measurement device 104 can be contained in the housing containing the handheld device 102; Fig. 4, Page 7, lines 263-281: the handheld digital multimeter (DMM) device having a housing 411 and lead contact 442 to connect the DMM to a test lead 402. The test lead 402 is coupled to a part of an external system 414 at measurement interface 434 to obtain measurement data regarding the system 414, hence the DMM devices comprises inputs to interface with a device under test 414. The DMM device can measure V and AC units, hence voltage, of the system under test 414 as also in Figs. 4-7); 
an imaging tool integrally embedded in the test and measurement tool, the imaging tool comprising at least one camera module configured to generate image data representative of a target scene (Lawrence Fig. 4, Page 7, lines 263-281: an optical sensor 420 is included in the housing 411 of the DMM device, hence, integrally embedded in the test and measurement tool. A preview image obtained from optical data sensed by the optical sensor is displayed on a display 416 of the DMM device as in Fig. 7; Page 5, lines 181-189: the optical sensor may include video camera); 
a common computing platform including a processor in communication with the test and measurement circuit and the imaging tool (Lawrence Fig. 1, Page 3, lines 120: the handheld device includes a processor 120 which can include an image processor for processing optical data; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display. The measurement data is received by the handheld device as in lines 223; Page 4, lines 129-145: the handheld device include a communication system 130 to communicate with measurement device 104. Page 5, lines 181-189: the optical sensor is communicatively coupled to the processor 120); 

Lawrence does not explicitly disclose the measurement tool being capable of performing high voltage measurement, an isolating communication channel configured to provide communication between the test and measurement circuit and the processor while maintaining electrical isolation therebetween; whereby

a power supply configured to provide electrical power to the test and measurement circuit, the imaging tool, and the processor.
However, the handheld measurement device in Lawrence should have a power supply to function.  
Furthermore, Fan discloses the measurement tool being capable of performing high voltage measurement, an isolated power supply configured to provide electrical power to the test and measurement circuit and other components in the tool (Fan Page 1, lines 10 and 27-35: a portable voltage and current detection device which can be used for high voltage measurement; Fig. 1, page 2, lines 40-57: a portable voltage and current detection device includes an isolated power supply 8 which is used to provide working power for the current measurement circuit 2, the voltage measurement circuit 3 and the data acquisition circuit 4 of the portable device);
an isolating communication channel configured to provide communication between the test and measurement circuit and the processor while maintaining electrical isolation therebetween; whereby the test and measurement circuit is electrically isolated from the processor via the isolating communication channel (Fan Fig. 1, Page 2, lines 68-79: The portable detection device also includes a photoelectric isolation circuit 5, i.e. isolation communication channel. The current signal output terminal of the data acquisition circuit 4 is connected to the current output terminal 9 and the voltage output terminal 10 through the photoelectric isolation circuit 5; Page 4, lines 147-154: the photoelectric isolation circuit 5 performs electrical-to-light and light-to-electricity operations on the collected data to achieve power isolation of electrical signals, and can be connected between data acquisition circuit 4 and a data processing device, i.e. processor, to isolate the transmitted signal, effectively separating the weak current signal of the data processing device from the data acquisition circuit 4. High-power equipment is isolated to prevent the work of high-power components from affecting the transmission of weak current signals and ensure the safe operation of external data processing equipment). 
Lawrence and Fan are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence, and further incorporate having the measurement tool being capable of performing high voltage measurement, an isolated power supply configured to provide electrical power to the test and measurement circuit and other components in the tool, and an isolating communication channel configured to provide communication between the test and measurement circuit and the processor while maintaining electrical isolation therebetween, whereby the test and measurement circuit is electrically isolated from the processor via the isolated communication channel as taught by Fan, to isolate high-power equipment to prevent the work of high-power components from affecting the transmission of weak current signals and ensure the safe operation of other processing equipment (Fan Page 4, lines 147-154).

Lawrence and Fan do not explicitly disclose the imaging tool electrically isolated from the test and measurement circuit; the test and measurement circuit is electrically isolated from 
However, Nagasaki discloses imaging tool electrically isolated from a measurement circuit; the measurement circuit, or computing platform, is electrically isolated from the imaging tool via the transformer, or electrically isolating component, and a power supply to provide electrical power to the imaging tool (Nagasaki Fig. 1, [0008]: a camera device having an isolation transformer 66, or electrically isolating component, between imaging device 14 such as a CCD or MOS and a processing circuit 32, or computing platform, for isolation between the imaging tool and the circuit; [0007], [0010], [0003]: the camera and power supply can be electrically isolated with low-cost isolation transformer).
Lawrence and Fan and Nagasaki are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having common computing platform and the measuring circuit, as disclosed by Lawrence and Fan, and further incorporate having the imaging tool electrically isolated from a processing circuit via the transformer or isolating component, wherein the processing circuit can be the common computing platform or the measuring circuit in Lawrence, to have imaging tool electrically isolated from the test and measurement circuit, the test and measurement circuit is electrically isolated from the imaging tool via the transformer and the isolated communication channel, and an electrically isolating component providing electrical isolation between the common computing platform and the imaging tool, as taught by Nagasaki, to keep the breakdown voltage and leakage current of the (Nagasaki [0005], [0003], [0010]).


Regarding claim 26, Lawrence and Fan and Nagasaki disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein at least a portion of the imaging tool protrudes from the test and measurement tool (Lawrence Fig. 4, Page 7, lines 263-281: the optical sensor 420 can be kept within the housing or can be expandable when desired, hence, at least a portion of the imaging tool can protrudes from the measurement device).


Regarding claim 27, Lawrence and Fan and Nagasaki disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein the imaging tool comprises an infrared camera module configured to generate infrared image data representative of the target scene (Lawrence Page 5, lines 181-189: the optical sensor can include any type of optical sensing device capable of receiving optical data. The optical sensor can provide optical data in human-visible frequency spectrum or in a wider frequency spectrum; Page 3, lines 111-113, Page 7, lines 282 and 285: the handheld device can be IR thermometer which projects beam onto a system and detects reflection beam for measuring; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display). 

Regarding claim 28, Lawrence and Fan and Nagasaki disclose all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses wherein the imaging tool further comprises a visible light camera module configured to generate visible light image data representative of the target scene (Lawrence Page 5, lines 181-189: the optical sensor can include any type of optical sensing device capable of receiving optical data which includes a video camera. The optical sensor can provide optical data in human-visible frequency spectrum or in a wider frequency spectrum; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display).

Claims 29 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lawrence et al. (CN 104048687) hereinafter Lawrence, in view of Fan et al. (CN 203422465 - see document attached) hereinafter Fan, in view of Talbot et al. (U.S 2006/0025663) hereinafter Talbot, further in view of Nagasaki et al. (JP H0514781A - see document attached) hereinafter Nagasaki.
Regarding claim 29, Lawrence and Fan and Nagasaki disclose all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim.
Lawrence further discloses a display in communication with the processor, the display being configured to present a display based on measurement data and/or image data received by the processor (Lawrence Page 4, lines 133-156, Fig. 1: the I/O interface 170 of the handheld device includes a display to display the images; Page 6, lines 230-237: the processor 120 generates image based on optical data and setting data and measurement data received for display; Page 7, lines 272-289, Page 8, lines 304-310: the measurement data and captured images are shown on the display 416 as in Figs. 4 and 7).
Lawrence and Fan and Nagasaki do not explicitly disclose a display electrically isolated from the test and measurement circuit.
However, Talbot discloses and a display electrically isolated from the test and measurement circuit (Talbot [0134]: the power needed to operate a sensor may be generated at a device such as user interface, i.e. power supply, carried over wires, passed through a transformer and supplied to the sensor; [0071]: the interface can be a handheld device; [0107]: user interface is coupled to sensor electronics which is coupled to a sensor; [0010]: a user interface or monitor supplies power to sensor electronics using a transformer for isolation between user interface and sensor electronics; [0101]: the sensor electronics may include circuitry to detect low battery levels; [0071]: the interface can include a display, hence the display of the interface is also electrically isolated with the sensor circuit via the transformer).
Lawrence and Fan and Nagasaki and Talbot are analogous art because they are from the same field of endeavor of electrical measuring device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan and Nagasaki, and further incorporate having the display electrically isolated from the test and measurement circuit, as taught by Talbot, to provide isolation between the sensor device and other components when the sensor device is being used by user for safety (Talbot [0010], [0134]).


Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lawrence et al. (CN 104048687) hereinafter Lawrence, in view of Fan et al. (CN 203422465 - see document attached) hereinafter Fan, in view of Talbot et al. (U.S 2006/0025663) hereinafter Talbot, in view of Nagasaki et al. (JP H0514781A- see document attached) hereinafter Nagasaki, in view of Ono (U.S 5, 500,786), further in view of Gray et al. (U.S 2002/0038205) hereinafter Gray.
Regarding claim 6, Lawrence and Fan and Talbot and Nagasaki disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Lawrence and Fan and Talbot and Nagasaki do not explicitly disclose wherein the test and measurement circuit is positioned at least predetermined distance from each of the power supply, the processor, and the imaging tool, and wherein the predetermined distance meets IEC 61010 standards.
However, Ono discloses wherein high-voltage portion of a circuit is positioned at least predetermined distance from low-voltage portion, and wherein the predetermined distance meets IEC standards (Ono Col, 1, line 19: electronic products must meet IEC standards. The aforementioned safety standards require that the distance between high-voltage component and low-voltage component is of a predetermined distance as in Col. 1, lines 37-60). 
18Docket No.: 56581.157.2 Lawrence and Fan and Talbot and Nagasaki and Ono are analogous art because they are from the same field of endeavor of electrical circuit system.	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan and Talbot and Nagasaki, and further incorporate having high-voltage portion which is the test and Ono, to ensure using safety of electric products  (Ono Col. 1, lines 15-23).
Lawrence and Fan and Talbot and Nagasaki and Ono do not discloses IEC 61010 standards.
However, Gray discloses that manufacture of many electrical and electronic products must meet industry standards including IEC 61010 standards (Gray [0005]).
18Docket No.: 56581.157.2 Lawrence and Fan and Talbot and Nagasaki and Ono along with Gray are analogous art because they are from the same field of endeavor of electrical circuit system.	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Lawrence and Fan and Talbot and Nagasaki, and further incorporate having high-voltage portion which is the test and measurement circuit is positioned at least predetermined distance from low-voltage portion including the power supply, the processor and the imaging tool, and wherein the predetermined distance meets IEC standards, as taught by Ono, wherein the IEC standard is IEC 61010, as taught by Gray, to ensure using safety of electric products (Gray [0005]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486